Citation Nr: 0924591	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for double mastectomy.

2.  Entitlement to service connection for chronic pain in 
both breasts as secondary to the service-connected disability 
of fibrocystic breast disease.

3.  Entitlement to service connection for muscular impairment 
as secondary to the service-connected disability of 
fibrocystic breast disease.

4.  Entitlement to service connection for impaired ability to 
lift as secondary to the service-connected disability of 
fibrocystic breast disease.

5.  Entitlement to service connection for impaired ability to 
lactate as secondary to the service-connected disability of 
fibrocystic breast disease.

6.  Entitlement to service connection for negative self image 
as secondary to the service-connected disability of 
fibrocystic breast disease.

7.  Entitlement to service connection for loss of body 
integrity as secondary to the service-connected disability of 
fibrocystic breast disease.

8.  Entitlement to service connection for emotional distress 
as secondary to the service-connected disability of 
fibrocystic breast disease.

9.  Entitlement to service connection for pain in the chest 
area as secondary to the service-connected disability of 
fibrocystic breast disease.

10.  Entitlement to service connection for internal and 
external itching in the breast region as secondary to the 
service-connected disability of fibrocystic breast disease.

11.  Entitlement to service connection for scarring as 
secondary to the service-connected disability of fibrocystic 
breast disease.

12.  Entitlement to service connection for debilitation 
preventing comfortable life as secondary to the service-
connected disability of fibrocystic breast disease.

13.  Entitlement to service connection for back pain as 
secondary to the service-connected disability of fibrocystic 
breast disease.

14.  Entitlement to service connection for sleep loss as 
secondary to the service-connected disability of fibrocystic 
breast disease.

15.  Entitlement to service connection for increased pain 
with movement as secondary to the service-connected 
disability of fibrocystic breast disease.

16.  Entitlement to service connection for bilateral arm pain 
as secondary to the service-connected disability of 
fibrocystic breast disease.

17.  Entitlement to service connection for burning sensation 
in the breast region as secondary to the service-connected 
disability of fibrocystic breast disease.

18.  Entitlement to service connection for reduction of both 
arms abduction as secondary to the service-connected 
disability of fibrocystic breast disease.

19.  Entitlement to service connection for abandonment of 
certain leisure activities as secondary to the service-
connected disability of fibrocystic breast disease.

20.  Entitlement to service connection for decreased work 
ability as secondary to the service-connected disability of 
fibrocystic breast disease.

21.  Entitlement to service connection for decreased 
concentration as secondary to the service-connected 
disability of fibrocystic breast disease.

22.  Entitlement to service connection for loss of limb 
anxiety as secondary to the service-connected disability of 
fibrocystic breast disease.

23.  Entitlement to service connection for limb numbness as 
secondary to the service-connected disability of fibrocystic 
breast disease.

24.  Entitlement to service connection for bilateral shoulder 
pain as secondary to the service-connected disability of 
fibrocystic breast disease.

25.  Entitlement to special monthly compensation based on 
anatomical loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to December 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This matter was Remanded by the Board in December 2008 for a 
hearing before a Veterans Law Judge.  The Veteran appeared 
before the undersigned Veterans Law Judge in April 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board faces several obstacles in fully addressing all 
claims.  First, it appears the Veteran has filed claims for 
every possible variation of disability that could possibly be 
associated with her fibrocystic breast disease, including the 
claim that the fibrocystic breast disease "hid" (transcript 
at page 24) breast cancer during her service from May 1989 to 
December 1995, resulting in a double mastectomy in 2000, and 
that this double mastectomy has caused a series of problems, 
cited above, along with the fibrocystic breast disease.

The Veteran appears to contend that the double mastectomy was 
caused by the 
fibrocystic breast disease, or service, and that both 
problems have caused many other problems, listed as issues 2 
thru 24.  She also seeks special monthly compensation based 
on anatomical loss.  

The Board finds that the critical issues in this case, based 
on meeting with the Veteran and hearing her testimony, is: 
(1) whether her fibrocystic breast disease has caused the 
double mastectomy; and (2) whether the Veteran suffers from 
any problems associated with her service connected 
fibrocystic breast disease.

In this regard, it may have been clearer for the Veteran to 
file a claim seeking an increased evaluation for fibrocystic 
breast disease, citing the problems above. 

Regarding these many claims, it is important to note that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
This would also be true for some of the other problems cited 
by the Veteran, such as "negative self image", "loss of 
body integrity" and "emotional distress".  These are 
symptoms of a disability, not a disability unto themselves. 

In any event, the RO scheduled a VA examination to determine 
whether the Veteran's double mastectomy was related to, or a 
result of, her service connected fibrocystic breast disease.  
The examination was conducted in July 2006; however, the 
examination is not adequate for rating purposes because the 
examiner only addressed whether the double mastectomy was 
related to service.  She did not address whether the 
Veteran's double mastectomy was secondary to her service 
connected fibrocystic breast disease.  

Regarding the content of the opinion, the VA examiner stated 
that she could not offer an opinion regarding the double 
mastectomy and its relation to service because such knowledge 
is not available in the medical literature and any such 
opinion would be speculation.  This opinion recites the 
instructions from the RO and fails to cite to specific 
medical evidence of record or provide additional medical 
commentary to support this contention; therefore, even if the 
opinion addressed the question posed by the RO, the opinion 
is inadequate for rating purposes as it fails to provide an 
opinion and supporting rationale specific to the issue.

VA has a duty to assist veterans in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  Where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
In this case, since the VA examination failed to address 
whether the Veteran's double mastectomy and residuals are 
related to her service connected fibrocystic breast disease, 
the Board must remand the matter for a new VA examination.

Unfortunately the claim for special monthly compensation is 
inextricably intertwined with the Veteran's claims for 
service connection.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Therefore, this claim is remanded 
pending further development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be scheduled for a 
VA examination to determine whether her 
double mastectomy is related to her 
service connected fibrocystic breast 
disease and if her fibrocystic breast 
disease has caused a residual disability 
or disabilities.

A copy of this Remand and the Veteran's 
claims file shall be provided to the 
examiner for review.  The examiner shall 
indicate in his or her report that the 
claims file has been reviewed.

The examiner shall express an opinion as 
to whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the double mastectomy was a 
result of or related to the Veteran's 
service connected fibrocystic breast 
disease.  

The examiner shall also address each of 
the following and indicate whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
each symptom and/or disorder is related to 
fibrocystic breast disease:

(a)	chronic pain in both breasts;
(b)	muscular impairment;
(c)	impaired ability to lift;
(d)	impaired ability to lactate;
(e)	negative self image; 
(f)	loss of body integrity;
(g)	emotional distress;
(h)	pain in the chest area;
(i)	internal and external itching in 
the breast region;
(j)	scaring; 
(k)	debilitation preventing a 
comfortable life; 
(l)	back pain; 
(m)	sleep loss;
(n)	increased pain with movement;
(o)	bilateral arm pain;
(p)	burning sensation in the breast 
region;
(q)	reduction of both arms' abduction; 
(r)	abandonment of certain leisure 
activities; 
(s)	decreased work ability; 
(t)	decreased concentration;
(u)	anxiety due to loss of limb;
(v)	limb numbness; and
(w)	bilateral shoulder pain.  

A rationale for all opinions must be 
provided.

The Board understands the complex nature 
of this request.  Simply stated, the Board 
is attempting to determine if the Veteran 
has any residual disability associated 
with her fibrocystic breast disease.

If it is determined that the fibrocystic 
breast disease caused or aggravated the 
double mastectomy, the examiner is asked 
to cite any problems now associated with 
the double mastectomy.  A complete review 
of this remand may assist the examiner is 
addressing these issues.  All necessary 
tests should be performed.

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

All opinions provided should include an 
explanation.

2.  Upon completion of the VA examination, 
the RO shall review the examiner's 
opinions and ensure that the Board's 
instructions have been complied with.  If 
any opinion requested herein is omitted, 
the RO shall return the report to the 
examiner for further development.

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims files should then be 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


